


Exhibit 10.65

 

NET SMELTER RETURN ROYALTY AGREEMENT

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby expressly acknowledged, Newmont Canada Limited, an Ontario corporation
(“Newmont”), whose address is Suite 1900, Box 2005, 20 Eglinton Avenue West,
Toronto, ON M4R 1K8, covenants and agrees, on and subject to the terms and
conditions contained herein, to pay to Barrick Gold Corporation, an Ontario
corporation (“Barrick”), whose address is 161 Bay Street, Suite 3700, Toronto,
ON M5J 2S1, a net smelter return royalty (“Royalty”) equal to the “Royalty
Factor”, as hereinafter defined and computed, multiplied by the “Net Smelter
Return,” as hereinafter defined and computed, with respect to all valuable
minerals produced from the mining rights and surface leases known as the
Holt-McDermott mining claims and leases as more particularly set forth and
described on Schedule “A” attached hereto (the “Property”). Newmont and Barrick
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties”. The Parties acknowledge that this Agreement is entered into
pursuant to the provisions of an asset purchase agreement between Barrick and
Newmont made as of June 25, 2004 (the “Asset Purchase Agreement”).

 

A.        Net Smelter Return Definition.

 

1.         “Net Smelter Return” shall equal “Revenues” less “Allowable Costs”
and “Underlying Royalties” for all fine gold and/or silver bullion or doré
bullion produced from the Property or for any primary, intermediate or final
product or any mineral substances other than fine gold and/or silver bullion or
doré bullion produced from the Property.

 

2.         Except as provided in Section A.3 below, in the event that Newmont or
any of its affiliates produce and sell ores, concentrates, precipitates,
cathodes, leach solutions or any other primary, intermediate or final product or
any mineral substances other than fine gold and/or silver bullion or doré
bullion (collectively, “Mineral Substances”) produced from the Property,
“Revenues” for a calendar quarter shall mean the total amounts received by
Newmont and its affiliates from the sale of such Mineral Substances at the point
of sale provided such sales are arm’s length transactions, and provided further
that sales to Newmont or affiliates of Newmont are valued at the fair market
value of the products, less, in either case, only the following “Allowable
Costs” attributed to that production and sale, to the extent actually paid or
incurred by Newmont and its affiliates prior to the date payment is due to
Barrick as prescribed in Section B.2(a) of this Agreement: (a) the cost of
transportation between Newmont’s mill and the buyer of such substances, (b) the
cost, after such products have left Newmont’s mill, of assaying, sampling,
custom-smelting and refining such products, including any independent
representative and umpire charges, and (c) taxes (other than income taxes)
imposed upon or in connection with producing, transporting and selling such
products.

 

3.         (a)           If Newmont or any of its affiliates produce as a final
product (or has produced as a final product through a tolling/refining contract
or any other transaction that results in Newmont or an affiliate owning title)
fine gold and/or silver bullion or doré bullion produced from the Property,
“Revenues” for a calendar quarter shall mean the total amount of fine gold
and/or silver bullion or the amount of payable gold and/or silver contained in
doré bullion produced from the Property during the quarter multiplied by (i) for
gold, the average London Bullion Brokers P.M. Gold Fixing for the calendar
quarter of production (the “Quarterly

 

1

--------------------------------------------------------------------------------


 

Average Gold Price”) and (ii) for silver, the average London Bullion Market
Association daily Silver Fixing for the calendar quarter of production, less
only the following “Allowable Costs” attributed to that production, to the
extent actually paid or incurred by Newmont and its affiliates prior to the date
payment is due to Barrick as prescribed in Section B.2(b) of this Agreement:
(a) the costs of transportation from Newmont’s mill to the smelter/refiner,
(b) the cost of assaying, sampling, smelting and refining such bullion,
including tolling costs, independent representative and umpire charges, and any
penalties assessed by the purchaser of said fine gold and/or silver bullion or
doré bullion, but excluding the costs of producing such doré, (c) taxes (other
than income taxes) imposed upon or in connection with producing, transporting
and selling such fine gold and/or silver bullion or doré bullion, and (d) costs
of sale, if any.

 

(b)           For purposes of this Section A.3, the average gold and silver
prices for any calendar quarter shall be determined by dividing the sum of all
daily prices posted during such calendar quarter by the number of days that
prices were posted. The posted prices shall be obtained from The Wall Street
Journal, Reuters, or another reliable source. If either the London Bullion
Brokers P.M. Gold Fixing or the London Bullion Market Association daily Silver
Fixing ceases to be published, Newmont and Barrick shall agree upon a similar
alternative method for determining the average spot market price for gold and/or
silver, as the case may be, which shall be used in calculating Net Smelter
Return.

 

(c)           Newmont and Barrick acknowledge that the purpose of this
Section A.3 is to assure that the Net Smelter Return is determined in a timely
manner for fine gold and/or silver bullion or doré bullion produced during a
calendar quarter regardless of whether an actual sale of gold and/or silver to a
third party is made by Newmont or any of its affiliates. The parties further
acknowledge that Newmont and its affiliates shall have the right to market and
sell to third parties the gold and silver produced from the Property in any
manner they choose, including the forward sale of gold and silver on the
commodity markets. Barrick shall have absolutely no right to participate in any
sales of mineral substances by Newmont and its affiliates on the commodity
markets or otherwise share in any profits or losses received by Newmont and its
affiliates as a result of their marketing activities.

 

4.         “Underlying Royalties” shall equal, in respect of a calendar quarter,
the aggregate of all underlying royalty amounts actually paid by Newmont to
persons other than Barrick, Newmont and Newmont’s affiliates in such calendar
quarter on the production and/or sale of (i) Mineral Substances produced from
the Property and giving rise to the Revenues received by Newmont and its
affiliates in such calendar quarter as determined by Section A.2, or (ii) fine
gold and/or silver bullion or doré bullion produced from the Property and giving
rise to the Revenues received by Newmont and its affiliates in such calendar
quarter as determined by Section A.3, as the case may be. Only royalty amounts
in effect on the date hereof and paid pursuant to royalty agreements transferred
to Newmont by Barrick on the date hereof pursuant to the Asset Purchase
Agreement shall be included in determining Underlying Royalties.

 

5.         In no event shall Newmont deduct the cost of exploring, developing,
mining, hauling, milling, leaching or any other processing costs incurred by
Newmont and its affiliates in determining the Net Smelter Return.

 

2

--------------------------------------------------------------------------------


 

6.         In the event smelting or refining are carried out in facilities owned
or controlled, in whole or in part, by Newmont or an affiliate, then charges,
costs and penalties for such smelting or refining shall mean the amount Newmont
would have incurred if such smelting or refining were carried out at facilities
not owned or controlled by Newmont or an affiliate then offering comparable
services for comparable products on prevailing terms, but in no event greater
than actual costs incurred by Newmont or an affiliate with respect to such
smelting and refining.

 

B.        Payments of Royalty.

 

1.         The “Royalty Factor” for any calendar quarter that shall be used to
determine the Royalty payable to Barrick hereunder shall equal: (a) in respect
of gold produced from the Property, the Quarterly Average Gold Price (unit-less)
for such calendar quarter multiplied by 0.00013, (b) in respect of silver
produced from the Property, 0.05, and (c) in respect of Mineral Substances
produced from the Property, 0.05.

 

2.         The amount of Royalty due Barrick shall be payable in the following
alternative manners depending on the method of selling valuable minerals
produced from the Property:

 

(a)           If during any calendar quarter that includes or is subsequent to
the date hereof Newmont or any of its affiliates produce and sell Mineral
Substances, the Royalty paid to Barrick shall be calculated by multiplying the
amount of Net Smelter Return determined in Section A.2 by the applicable Royalty
Factor. Payment shall be made by Newmont within 30 days following the completion
of that calendar quarter.

 

(b)           If during any calendar quarter that includes or is subsequent to
the date hereof Newmont or any of its affiliates produce fine gold and/or silver
bullion or doré bullion, the Royalty paid to Barrick shall be calculated by
multiplying the amount of Net Smelter Return determined in Section A.3 by the
applicable Royalty Factor. Payment shall be made by Newmont within 60 days
following the completion of that calendar quarter.

 

3.         Newmont shall provide to Barrick copies of all data relating to the
Royalty calculation (including, but not limited to, settlement sheets used in
calculating the Royalty) at the same time that Royalty payments are paid.

 

C.        Audits and Disputes.

 

1.         Barrick, upon written notice, shall have the right to have an
independent firm of certified chartered accountants audit the records that
relate to the calculation of the Royalty within 12 months after receipt of a
Royalty payment.

 

2.         (a)           Barrick shall be deemed to have waived any right it may
have had to object to a payment made for any calendar quarter, unless it
provides notice (a “Dispute Notice”) in writing of such objection within 18
months after receipt of final payment for the calendar quarter.

 

3

--------------------------------------------------------------------------------


 

(b)            If the parties are unable to resolve a payment dispute within 60
days after the receipt of a Dispute Notice, the dispute shall be finally settled
by arbitration pursuant to the Arbitration Act, 1991 (Ontario), as amended. The
place of arbitration shall be Toronto, Ontario and the language of the
arbitration shall be English. The arbitrator’s decisions and awards shall be
final and binding on both parties and there shall be no appeal from the
arbitrator’s decisions and awards for any reason whatsoever. Judgment upon any
arbitration award made pursuant to this Section C.2(b) may be entered into any
court having jurisdiction, or application may be made to any such court for
judicial recognition of the award or an order of enforcement thereof, as the
case may be. Unless the parties agree to share the costs of arbitration, the
arbitrator shall determine what part of the costs and expenses incurred in any
such proceeding shall be borne by each party participating in the arbitration.

 

(c)            Alternatively, if the parties mutually agree, the payment dispute
may be submitted to a mutually acceptable certified chartered accountant, or
firm of certified chartered accountants, for a binding resolution thereof.

 

D.       General.

 

1.         Newmont shall keep true and accurate books and records for the
purposes of this Agreement. Such books and records shall be kept on the accrual
basis in accordance with generally accepted accounting principles and practices
consistently applied.

 

2.         Barrick or its authorized representative, on not less than two days’
notice to Newmont, may enter upon all surface and subsurface portions of the
Property for the purpose of inspecting the Property, all improvements thereto
and operations thereon, and may inspect and copy all records and data pertaining
to the Royalty payments to be made to Barrick hereunder, including, without
limitation, those records and data that are maintained electronically. Barrick
or its authorized representative shall enter the Property at Barrick’s own risk
and may not unreasonably hinder operations on or pertaining to the Property.
Barrick shall indemnify and hold harmless Newmont and its affiliates (including
without limitation direct and indirect parent companies), and their respective
directors, officers, shareholders, employees, agents and attorneys, from and
against any liabilities which may be imposed upon, asserted against or incurred
by any of them by reason of injury to Barrick or any of its agents or
representatives caused by Barrick’s exercise of its rights herein, unless caused
by the gross negligence or willful misconduct of Newmont.

 

3.         All notices and other required communications (“Notices”) to a Party
sent hereunder shall be in writing, and shall be addressed respectively as
follows:

 

4

--------------------------------------------------------------------------------


 

 

If to Barrick:

 

 

 

c/o PO Box 212, Suite 3700

 

Canada Trust Tower, BCE Place

 

161 Bay Street

 

Toronto, ON M5J 2S1

 

 

 

 

Attention:

General Counsel

 

Fax:

(416) 861-9717

 

 

 

 

If to Newmont:

 

 

 

Newmont Canada Limited

 

Suite 1900, Box 2005

 

20 Eglinton Avenue West

 

Toronto, ON M4R 1K8

 

 

 

 

Attention:

Vice President & Secretary

 

Fax:

(416) 488-6598

 

All Notices shall be given (i) by personal delivery, (ii) by facsimile, or
(iii) by commercial courier service. All Notices shall be effective and shall be
deemed delivered on the date of delivery if delivered during normal business
hours on a business day, and, if not delivered during normal business hours, on
the next business day following delivery. A Party may change its address by
Notice to the other Party. For these purposes, the term “business day” has the
meaning set out in the Asset Purchase Agreement.

 

4.         All payments required to be made to Barrick hereunder shall be made
by certified cheque made payable to Barrick, delivered to Barrick at the address
set forth above.

 

5.         The Royalty shall be subject to the following conditions and
limitations:

 

(a)           Neither Barrick nor Newmont makes any representation or warranty
hereunder as to title or interest with respect to any of the Property, and no
warranty, express or implied, shall be asserted hereunder by either Party to
arise by operation of law with respect to any Property or this Agreement.

 

(b)           Subject to Section D.9(a), nothing herein shall require Newmont to
keep or maintain the Property.

 

(c)           Barrick shall have no right to claim a reversionary interest in
any of the Property should Newmont seek to relinquish all or any portion of the
Property.

 

(d)           Newmont has no obligation hereunder to conduct any exploration,
development, mining operations or any other activities whatsoever on or relating
to the Property.

 

5

--------------------------------------------------------------------------------


 

6.         (a)           All information obtained in connection with the
performance of this Agreement and the calculation and payment of the Royalty
shall be the exclusive property of the Parties and, except as provided in
Section D.6(b), shall not be disclosed to any third party or the public without
the prior written consent of the other, which consent shall not be unreasonably
withheld.

 

(b)            Exceptions: The consent required by Section D.6(b) shall not
apply to a disclosure:

 

(i)        to an affiliate, consultant, contractor or subcontractor of the
disclosing Party that has a bona fide need to be informed;

 

(ii)       to any third party to whom a Party contemplates a transfer of all or
any part of its interest in or to this Agreement;

 

(iii)      to a governmental agency, stock exchange or to the public that the
Party believes in good faith is required by pertinent law or regulation or the
rules of any stock exchange; or

 

(iv)      reasonably required in connection with arbitration or judicial
proceedings arising under or in connection with this Agreement.

 

In any case to which this Section D.6(b) is applicable, the disclosing Party
shall give notice to the other Party prior to making such disclosure. As to any
disclosure pursuant to Section D.6(b)(i) or (ii), only such confidential
information as such third party shall have a legitimate business need to know
shall be disclosed and such third party shall first agree in writing to protect
the confidential information from further disclosure to the same extent as the
Parties are obligated under this Section D.6.

 

(c)            The provisions of this Section D.6 shall apply so long as the
Royalty exists and for a period of two years thereafter.

 

7.         Notwithstanding anything to the contrary herein, Newmont shall have
the right to mine and market amounts of precious metals or other minerals
reasonably necessary for non-bulk sampling, assaying, metallurgical testing and
evaluation of the minerals potential of the Property without initiating the
obligation to make production royalty payments hereunder.

 

8.         Newmont shall have the right to commingle ore and minerals from the
Property with ore from other lands and properties; provided, however, that
Newmont shall calculate from representative samples the average grade of the ore
and shall weigh (or calculate by volume) the ore before commingling using
generally accepted industry practices. If concentrates are produced from the
commingled ores by Newmont, Newmont shall also calculate from representative
samples the average recovery percentage for all concentrates produced from ores
refined from the Property during the calendar quarter. In obtaining
representative samples, calculating the average grade of the ore and average
recovery percentages, Newmont may use any procedures generally accepted in the
mining and metallurgical industry which it reasonably believes suitable for the
type of mining and processing activity being conducted and, in the absence of
fraud, its choice of such procedures shall be final and binding on Barrick. In
addition,

 

6

--------------------------------------------------------------------------------


 

comparable procedures may be used by Newmont to apportion among the commingled
ores penalty charges, if any, imposed by the purchaser of such ore or
concentrates.

 

9.         (a)           Nothing herein shall restrict Newmont from transferring
all or any portion of its interest in the Property so long as such transfer
remains subject to the Royalty pursuant to an assumption agreement in form and
substance satisfactory to Barrick as contemplated in the following sentence. If
Newmont transfers all or any portion of its interest in the Property, upon
obtaining from the transferee a written assumption of the obligations of Newmont
pursuant to this Agreement with respect to the interest so transferred which is
addressed to and delivered to Barrick and which is in form and substance
satisfactory to Barrick, acting reasonably, Newmont shall thereupon be relieved
of all liability for payment of royalties under this Agreement for any royalties
that may arise after the transfer with respect to such transferred interest.

 

(b)            Barrick may transfer all or a portion of its Royalty interest,
including this Agreement, following written notice to Newmont.

 

10.       All amounts required to be paid to Barrick as contemplated in this
Agreement shall be paid in United States Dollars. To the extent that any
Revenues, Allowable Costs or Underlying Royalties are paid or received in a
currency other than United States Dollars, such amounts shall be converted into
United States Dollars using the exchange rate as at 12:00 noon (Toronto time)
generated by the U.S. Federal Reserve Board in effect on the day such costs were
paid, or revenues or royalties received, as the case may be.

 

11.       This Agreement constitutes the entire understanding, contract and
agreement between the Parties with respect to the subject matter of this
Agreement and supersedes all prior agreements, understandings, negotiations and
discussions, whether written or oral, between the Parties or their
representatives.

 

12.       Except as provided for in Section C.2(a), no amendment or waiver of
any provision of this Agreement shall be binding on any Party unless consented
to in writing by such Party. No waiver of any provision of this Agreement shall
constitute a waiver of any other provision, nor shall any waiver constitute a
continuing waiver, unless otherwise expressly provided.

 

13.       If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
such determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions hereof, and each provision is hereby
declared to be separate, severable and distinct.

 

14.       The Parties hereto agree that notice of this Agreement (or, at the
discretion of Barrick, this Agreement) will be registered on title to the
Property and/or deposited with the Provincial Mining Recorder’s Office, and
Newmont will from time to time at Barrick’s request execute such further
documents, if any, as are necessary to effect such registration and/or
deposition. Newmont agrees that it will not register any further encumbrances
against all or any part of the Property until Barrick has effected all of the
registrations and/or dispositions contemplated in this Section, as aforesaid,
unless such encumbrances are postponed to this Agreement.

 

7

--------------------------------------------------------------------------------


 

15.       Each of the Parties hereto shall from time to time hereafter and upon
any reasonable request of the other, execute and deliver, make or cause to be
made all such further acts, deeds, assurances and things as may be required or
necessary to more effectually implement and carry out the true intent and
meaning of this Agreement.

 

16.       This Agreement shall be construed, interpreted and enforced in
accordance with, and the respective rights an obligations of the Parties shall
be governed by, the laws of the Province of Ontario and the federal laws of
Canada applicable therein.

 

17.       This Agreement may be executed in counterparts by original, each of
which shall constitute an original and each of which taken together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, Newmont and Barrick have duly executed this Net Smelter
Return Royalty Agreement (this “Agreement”) to be effective as of October 8,
2004.

 

 

“NEWMONT”

 

 

 

Newmont Canada Limited, an Ontario corporation,

 

 

 

 

 

 

 

By:

/s/ Sharon E. Dowdall

 

 

Sharon E. Dowdall

 

Its:

Vice President and Secretary

 

 

 

 

 

 

 

By:

/s/ Donna Andrejek

 

 

Donna Andrejek

 

Its:

Assistant Secretary

 

 

 

 

 

 

 

“BARRICK”

 

 

 

 

 

 

 

Barrick Gold Corporation, an Ontario corporation,

 

 

 

 

 

 

By:

[Illegible signature]

 

 

 

 

Its:

 

 

 

 

 

 

 

 

By:

[Illegible signature]

 

 

 

 

Its:

 

 

8

--------------------------------------------------------------------------------

 

SCHEDULE A

 

LEGAL DESCRIPTION OF THE PROPERTY

 

6/16/2004 r-7

 

 

 

 

 

 

Mining

 

Legal description

 

SRO, MRO

 

 

Claims

 

Title Held

 

or S&M

 

Township

McDermott

 

Fee Simple / Absolute

 

 

 

 

L11479 (L36699)

 

PIN 65375-0065 / Parcel 8305 SEC

 

S&M

 

Holloway

L11383

 

PIN 65375-0068 / Parcel 4108 SEC

 

S&M

 

Holloway

L11418

 

PIN 65375-0057 / Parcel 4110 SEC

 

S&M

 

Holloway

L11614 MILL CLM

 

PIN 65375-0059 / Parcel 4113 SEC

 

S&M

 

Holloway

L11381

 

PIN 65375-0070 / Parcel 4106 SEC

 

S&M

 

Holloway

L11417

 

PIIN 65375-0058 / Parcel 4109 SEC

 

S&M

 

Holloway

L11535 MILL CLM

 

PIN 65375-0063 / Parcel 4112 SEC, exp Pt 10

 

S&M

 

Holloway

L13137

 

PIN 65375-0066 / Parcel 4194 SEC

 

S&M

 

Holloway

L11382

 

PIN 65375-0069 / Parcel 4107 SEC

 

S&M

 

Holloway

L11548 MILL CLM

 

PIN 65375-0062 / Parcel 4111 SEC

 

S&M

 

Holloway

Three Star

 

Fee Simple / Absolute

 

 

 

 

L12314

 

PIN 65375-0061 / Parcel 8166 SEC

 

S&M

 

Holloway

L11009

 

PIN 65375-0072 / Parcel 8168 SEC

 

S&M

 

Holloway

L11010

 

PIN 65375-0071 / Parcel 8164 SEC

 

S&M

 

Holloway

L11011

 

PIN 65375-0074 / Parcel 8167 SEC

 

S&M

 

Holloway

L11012

 

PIN 65375-0075 / Parcel 8165 SEC

 

S&M

 

Holloway

Cahill

 

Fee Simple / Absolute

 

 

 

 

L11087

 

PIN 65375-0067 / Parcel 4069 SEC

 

S&M

 

Holloway

Barrick-Holloway

 

Leasehold / Absolute

 

 

 

 

Lease 104791

 

PIN 65375-0083 Pcl 1505 LC, and land under

 

S&M

 

Holloway

L616488

 

water of said claims, Pts 1-5 6R-4770 (affects lease & claims)

 

S&M

 

Holloway

L616489

 

 

 

S&M

 

Holloway

L801063

 

 

 

S&M

 

Holloway

L801065

 

 

 

S&M

 

Holloway

L802768

 

 

 

S&M

 

Holloway

Mattawasaga

 

Leasehold / Absolute

 

 

 

 

Lease 105123

 

PIN 65375-0106, Parcel 1547 LC, MR of Pt of land and land

 

MRO

 

Holloway

L596247

 

under water, Pts 1&2, 6R-4842 (affects lease & claims)

 

MRO

 

Holloway

L596250

 

 

 

MRO

 

Holloway

L596247 SRO

 

see claim 11263, parcel 23588

 

SRO

 

Holloway

L596250 SRO

 

see claim 13403, pcl 23588, also claim 32920, pcls 16875+20722

 

SRO

 

Holloway

Lease 104907 MRO

 

PIN 65375-0084

 

MRO

 

Holloway

L579670 MRO

 

Parcel 1518 LC, Pts 3,4,5,6,7,8&9, 6R-4842 except SR of

 

MRO

 

Holloway

L596249 MRO

 

Pts 3,4,5&6, 6R-4842 (affects lse & claims)

 

MRO

 

Holloway

L596248 MRO

 

 

 

MRO

 

Holloway

L579669 MRO

 

 

 

MRO

 

Holloway

L579670 SRO

 

see claim 11262

 

SRO

 

Holloway

L596249 SRO

 

see claim 11265, parcel 23588

 

SRO

 

Holloway

L596248 SRO

 

see claim 32932, parcel 23588

 

SRO

 

Holloway

L579669 SRO

 

see claim 32933, parcels 16878 & 16879

 

SRO

 

Holloway

Firstly:

 

PIN 65375-0048, Parcel 23588 SEC

 

SRO

 

Holloway

L11263 (32926)

 

 

 

SRO

 

Holloway

 

1

--------------------------------------------------------------------------------


 

L11415 (32931)

 

 

 

SRO

 

Holloway

L13403 (32925)

 

 

 

SRO

 

Holloway

L32932

 

 

 

SRO

 

Holloway

Secondly:

 

 

 

SRO

 

Holloway

L11264

 

 

 

SRO

 

Holloway

L11265 (32921)

 

Pt 1, 6R-6274 (this clm only)

 

SRO

 

Holloway

Thirdly:

 

 

 

SRO

 

Holloway

L11260

 

 

 

SRO

 

Holloway

L11261 (32922)

 

Pt 2, 6R-6274 (this clm only) (also see SR L11261 below)

 

SRO

 

Holloway

Worvest

 

Fee Simple / Absolute

 

 

 

 

L11244

 

PIN 65376-0104 / Parcel 4119 SEC

 

S&M

 

Harker

L11245

 

PIN 65376-0092 / Parcel 4120 SEC

 

S&M

 

Harker

L11246

 

PIN 65376-0103 / Parcel 4121 SEC

 

S&M

 

Harker

L11247

 

PIN 65376-0093 / Parcel 4103 SEC

 

S&M

 

Harker

L11248

 

PIN 65376-0102 / Parcel 4104 SEC

 

S&M

 

Harker

L11249

 

PIN 65376-0105 / Parcel 4105 SEC

 

S&M

 

Harker

L11312

 

PIN 65375-0060 / Parcel 4411 SEC

 

S&M

 

Harker

L11313

 

PIN 65375-0073 / Parcel 4412 SEC (Worvest East Group)

 

S&M

 

Harker

L11314

 

PIN 65375-0077 / Parcel 4413 SEC (Worvest East Group)

 

S&M

 

Harker

L11315

 

PIN 65375-0076 / Parcel 4421 SEC (Worvest East Group)

 

S&M

 

Harker

L11316

 

PIN 65375-0078 / Parcel 4422 SEC (Worvest East Group)

 

S&M

 

Harker

Barrick East

 

Leasehold / Absolute

 

 

 

 

Lease 104596

 

PIN 65376-0111 (LT) Parcel 1534 SEC, Pts 1-19, 6R-4891

 

S&M

 

Hark & Holl

L628520

 

PIN 65376-0111 (LT) Parcel 1534 SEC, Pts 1-19, 6R-4891

 

S&M

 

Hark & Holl

L628533

 

PIN 65376-0111 (LT) Parcel 1534 SEC, Pts 1-19, 6R-4891

 

S&M

 

Hark & Holl

L628534

 

PIN 65376-0111 (LT) Parcel 1534 SEC, Pts 1-19, 6R-4891

 

S&M

 

Hark & Holl

L633300

 

PIN 65376-0111 (LT) Parcel 1534 SEC, Pts 1-19, 6R-4891

 

S&M

 

Hark & Holl

L633301

 

PIN 65376-0111 (LT) Parcel 1534 SEC, Pts 1-19, 6R-4891

 

S&M

 

Hark & Holl

L633303

 

PIN 65376-0111 (LT) Parcel 1534 SEC, Pts 1-19, 6R-4891

 

S&M

 

Hark & Holl

L633305

 

PIN 65376-0111 (LT) Parcel 1534 SEC, Pts 1-19, 6R-4891

 

S&M

 

Hark & Holl

L633306

 

PIN 65376-0111 (LT) Parcel 1534 SEC, Pts 1-19, 6R-4891

 

S&M

 

Hark & Holl

L633308

 

PIN 65376-0111 (LT) Parcel 1534 SEC, Pts 1-19, 6R-4891

 

S&M

 

Hark & Holl

L633309

 

PIN 65376-0111 (LT) Parcel 1534 SEC, Pts 1-19, 6R-4891

 

S&M

 

Hark & Holl

L633310

 

PIN 65376-0111 (LT) Parcel 1534 SEC, Pts 1-19, 6R-4891

 

S&M

 

Hark & Holl

L633311

 

PIN 65376-0111 (LT) Parcel 1534 SEC, Pts 1-19, 6R-4891

 

S&M

 

Hark & Holl

L802663

 

PIN 65376-0111 (LT) Parcel 1534 SEC, Pts 1-19, 6R-4891

 

S&M

 

Hark & Holl

L802666

 

PIN 65376-0111 (LT) Parcel 1534 SEC, Pts 1-19, 6R-4891

 

S&M

 

Hark & Holl

L802667

 

PIN 65376-0111 (LT) Parcel 1534 SEC, Pts 1-19, 6R-4891

 

S&M

 

Hark & Holl

L633296

 

PIN 65376-0112 (LT) Parcel 1534 SEC, Pt 1-4, 6R-4891

 

S&M

 

Hark & Holl

L633297

 

PIN 65376-0112 (LT) Parcel 1534 SEC, Pt 1-4, 6R-4891

 

S&M

 

Hark & Holl

L633298

 

PIN 65376-0112 (LT) Parcel 1534 SEC, Pt 1-4, 6R-4891

 

S&M

 

Hark & Holl

L633299

 

PIN 65376-0112 (LT) Parcel 1534 SEC, Pt 1-4, 6R-4891

 

S&M

 

Hark & Holl

Newmex

 

Leasehold / Absolute

 

 

 

 

Lease 104955

 

PIN 65376-0099 Parcel 1535 LC, survey claim 313

 

S&M

 

Harker

L414444

 

except SR Pt 3, 6R-4730 (Lease & all 11 claims)

 

S&M

 

Harker

L414445

 

 

 

S&M

 

Harker

L414446

 

 

 

S&M

 

Harker

L414447

 

 

 

S&M

 

Harker

L430914

 

 

 

S&M

 

Harker

L430915

 

 

 

S&M

 

Harker

 

2

--------------------------------------------------------------------------------


 

L430916

 

 

 

S&M

 

Harker

L430917

 

 

 

S&M

 

Harker

L430918

 

 

 

S&M

 

Harker

L430919

 

 

 

S&M

 

Harker

L430920

 

 

 

S&M

 

Harker

Canamax

 

Leasehold / Absolute

 

 

 

 

Lease 106043

 

PIN 65376-0120 / Parcel 1635 LC survey clm 373, Pts 1-3

 

S&M

 

Harker

L525472

 

6R-5888, except SR Pt 2, 6R-5888 & SR strip (Lse & clms)

 

S&M

 

Harker

L525473

 

 

 

S&M

 

Harker

L525474

 

 

 

S&M

 

Harker

L525558

 

 

 

S&M

 

Harker

L583093

 

 

 

S&M

 

Harker

L583094

 

 

 

S&M

 

Harker

L583095

 

 

 

S&M

 

Harker

L583096

 

 

 

S&M

 

Harker

L842507

 

 

 

S&M

 

Harker

Lenora

 

Leasehold / Absolute

 

 

 

 

Lease 106587

 

PIN 65376-0101, Parcel 1730 LC, permeter survey claim 374

 

S&M

 

Harker

L512906

 

Harker (mining clms listed)

 

S&M

 

Harker

L512907

 

Pt 1 & 2, 6R6028, except SRO pt 2, 6R6028

 

S&M

 

Harker

L522685

 

10’ wide strip is a reservation of SR along creek (lse & clms)

 

S&M

 

Harker

L522686

 

Lease 106587 mentioned in lease 1504 (lse & clms)

 

S&M

 

Harker

L565533

 

 

 

S&M

 

Harker

L565534

 

 

 

S&M

 

Harker

Manville

 

Leasehold / Absolute

 

 

 

 

Lease 106586

 

PIN 65376-0101 Parcel 1730 LC, 2nd survey claim 390

 

S&M

 

Harker

L598857

 

Pt 1, 6-6219 (Lse & clms)

 

S&M

 

Harker

L598858

 

Lease 106586 mentioned in lease 1503 (lse & clms)

 

S&M

 

Harker

L598859

 

 

 

S&M

 

Harker

L598871

 

 

 

S&M

 

Harker

L598872

 

 

 

S&M

 

Harker

L598873

 

 

 

S&M

 

Harker

L610804

 

 

 

S&M

 

Harker

L610805

 

 

 

S&M

 

Harker

L610953

 

 

 

S&M

 

Harker

Tailings

 

Leasehold / Absolute

 

 

 

 

L599028

 

 

 

SRO

 

Holloway

L599029

 

 

 

SRO

 

Holloway

L599037

 

 

 

SRO

 

Holloway

L599038

 

 

 

SRO

 

Holloway

L599039

 

 

 

SRO

 

Holloway

L599040

 

 

 

SRO

 

Holloway

L588253

 

 

 

SRO

 

Hark & Holl

L588258

 

 

 

SRO

 

Hark & Holl

L588260

 

 

 

SRO

 

Hark & Holl

L588261

 

 

 

SRO

 

Hark & Holl

L588262

 

 

 

SRO

 

Hark & Holl

L588271

 

 

 

SRO

 

Hark & Holl

L588272

 

 

 

SRO

 

Hark & Holl

L588273

 

 

 

SRO

 

Hark & Holl

 

3

--------------------------------------------------------------------------------


 

L588274

 

PIN 65375-0092 / Parcel 1626 LC 1st survey clm 346, Pt 1,

 

SRO

 

Holloway

L588275

 

6R-5327 (18 clms)

 

SRO

 

Holloway

L588276

 

 

 

SRO

 

Holloway

L588281

 

 

 

SRO

 

Holloway

L588282

 

 

 

SRO

 

Holloway

L588283

 

 

 

SRO

 

Holloway

L588284

 

 

 

SRO

 

Holloway

L588285

 

 

 

SRO

 

Holloway

L588286

 

 

 

SRO

 

Holloway

L588287

 

 

 

SRO

 

Holloway

L588288

 

 

 

SRO

 

Holloway

L588289

 

 

 

SRO

 

Holloway

L588290

 

 

 

SRO

 

Holloway

L588291

 

 

 

SRO

 

Holloway

L588292

 

 

 

SRO

 

Holloway

L588293

 

 

 

SRO

 

Holloway

L588561

 

 

 

SRO

 

Holloway

L588562

 

 

 

SRO

 

Holloway

L588571

 

PIN 65375-0095 / Parcel 1574 LC Pts 1,2,3,4,5&6, 6R-5325

 

SRO

 

Holloway

L588572

 

(6 clms)

 

SRO

 

Holloway

L599015

 

 

 

SRO

 

Holloway

L599016

 

 

 

SRO

 

Holloway

L599018

 

 

 

SRO

 

Holloway

L599019

 

 

 

SRO

 

Holloway

 

 

Fee Simple / Absolute

 

 

 

 

L10218

 

PIN 65375-0090 / Parcel 21000 SEC

 

SRO

 

Holloway

L10219

 

PIN 65375-0089 / Parcel 21001 SEC

 

SRO

 

Holloway

L10220

 

PIN 65375-0087 / Parcel 21002 SEC

 

SRO

 

Holloway

L10221

 

PIN 65375-0080 / Parcel 21003 SEC

 

SRO

 

Holloway

L10222

 

PIN 65375-0079 / Parcel 21004 SEC

 

SRO

 

Holloway

L13997

 

PIN 653575-0091 / Parcel 21005 SEC

 

SRO

 

Holloway

L13998

 

PIN 65375-0088 / Parcel 21006 SEC

 

SRO

 

Holloway

L13999

 

PIN 65375-0081 / Parcel 21007 SEC

 

SRO

 

Holloway

Goldcorp

 

Fee Simple/Absolute

 

 

 

 

L7135

 

PIN 65375-0098 / Parcel 2795 SEC

 

S&M

 

Holloway

L7220

 

PIN 65375-0097 / Parcel 2796 SEC

 

S&M

 

Holloway

L7219 (N1/2)

 

PIN 65375-0099 / Parcel 2799 SEC

 

S&M

 

Holloway

L7221 (N1/2)

 

PIN 65375-0096 / Parcel 2800 SEC

 

S&M

 

Holloway

L7241

 

PIN 65375-0101 / Parcel 3201 SEC

 

S&M

 

Holloway

L7242

 

PIN 65375-0102 / Parcel 3202 SEC

 

S&M

 

Holloway

L7246 (E Pt)

 

PIN 65375-0103 / Parcel 3203 SEC

 

S&M

 

Holloway

L7248 (E1/2)

 

PIN 65375-0100 / Parcel 3204 SEC

 

S&M

 

Holloway

Polishing Pond

 

Unpatented Mining Claims

 

 

 

 

L588478

 

unpatented mining claim

 

SRO

 

Holloway

L588479

 

unpatented mining claim

 

SRO

 

Holloway

L588534

 

unpatented mining claim

 

SRO

 

Holloway

L588535

 

unpatented mining claim

 

SRO

 

Holloway

L588536

 

unpatented mining claim

 

SRO

 

Holloway

L588537

 

unpatented mining claim

 

SRO

 

Holloway

L588540

 

unpatented mining claim

 

SRO

 

Holloway

 

4

--------------------------------------------------------------------------------


 

L1213841

 

unpatented mining claim

 

SRO

 

Holloway

L784869

 

unpatented mining claim (SRO lse applic to BGC pending)

 

SRO

 

Holloway

L784871

 

unpatented mining claim (SRO lse applic to BGC pending)

 

SRO

 

Holloway

L784872

 

unpatented mining claim (SRO lse applic to BGC pending)

 

SRO

 

Holloway

West Block

 

Unpatented Mining Claims

 

 

 

 

L641387

 

unpatented mining claim

 

S&M

 

Harker

L641388

 

unpatented mining claim

 

S&M

 

Harker

L641389

 

unpatented mining claim

 

S&M

 

Harker

L641390

 

unpatented mining claim

 

S&M

 

Harker

L641391

 

unpatented mining claim

 

S&M

 

Harker

L641392

 

unpatented mining claim

 

S&M

 

Harker

L641393

 

unpatented mining claim

 

S&M

 

Harker

L641394

 

unpatented mining claim

 

S&M

 

Harker

L641395

 

unpatented mining claim

 

S&M

 

Harker

L641396

 

unpatented mining claim

 

S&M

 

Harker

L641397

 

unpatented mining claim

 

S&M

 

Harker

L641398

 

unpatented mining claim

 

S&M

 

Harker

L641399

 

unpatented mining claim

 

S&M

 

Harker

L641400

 

unpatented mining claim

 

S&M

 

Harker

L641401

 

unpatented mining claim

 

S&M

 

Harker

L461402

 

unpatented mining claim

 

S&M

 

Harker

L461403

 

unpatented mining claim

 

S&M

 

Harker

L641404

 

unpatented mining claim

 

S&M

 

Harker

L641405

 

unpatented mining claim

 

S&M

 

Harker

L641406

 

unpatented mining claim

 

S&M

 

Harker

L641410

 

unpatented mining claim

 

S&M

 

Harker

L641411

 

unpatented mining claim

 

S&M

 

Harker

L641412

 

unpatented mining claim

 

S&M

 

Harker

L641413

 

unpatented mining claim

 

S&M

 

Harker

L1184131

 

unpatented mining claim

 

S&M

 

Harker

L802656

 

unpatented mining claim

 

S&M

 

Harker

L802657

 

unpatented mining claim

 

S&M

 

Harker

L802658

 

unpatented mining claim

 

S&M

 

Harker

L802659

 

unpatented mining claim

 

S&M

 

Harker

L802668

 

unpatented mining claim

 

S&M

 

Harker

L802669

 

unpatented mining claim

 

S&M

 

Harker

L802671

 

unpatented mining claim

 

S&M

 

Harker

L802672

 

unpatented mining claim

 

S&M

 

Harker

L802673

 

unpatented mining claim

 

S&M

 

Harker

L802674

 

unpatented mining claim

 

S&M

 

Harker

 

In addition to the foregoing, the Property shall include any Other Real Property
(as that term is defined in the Asset Purchase Agreement) transferred to Newmont
under the Asset Purchase Agreement.

 

Key

SRO – Surface Rights Only

MRO – Mineral Rights Only

S&M – Surface Rights and Mineral Rights

 

5

--------------------------------------------------------------------------------


 

ABRC – American Barrick Resources Corporation

ARBC-SEAB – American Barrick Resources Corporation – Scoiete Extractive American
Barrick

BGC – Barrick Gold Corporation

BGC-SAB – Barrick Gold Corporation – Societe Aurifere Barricdu Canada Limitee

 

6

--------------------------------------------------------------------------------

 
